Citation Nr: 1339280	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  11-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for hepatitis C.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.

5.  Entitlement to an effective date earlier than August 2, 2012 for the award of service connection for Parkinson's disease.

6.  Entitlement to a rating in excess of 10 percent for residual scar, gunshot wound, right arm.

7.  Entitlement to a rating in excess of 10 percent for residual scar, status post removal of metallic fragment from right calf.
8.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus.

9.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and January 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The November 2009 rating decision denied a rating in excess of 30 percent for PTSD.  The January 2013 rating decision, in pertinent part, granted service connection for Parkinson's disease and assigned a 30 percent rating effective August 2, 2012, denied a rating in excess of 10 percent for residual scar, gunshot wound of the right arm, denied a rating in excess of 10 percent for residual scar, status post removal of metallic fragment from right calf, denied a rating in excess of 10 percent for bilateral tinnitus, denied a compensable rating for bilateral hearing loss, denied a compensable rating for hepatitis C, and denied entitlement to a TDIU.  In February 2013, the Veteran appealed all adjudicative decisions in the January 2013 rating decision.   

In his May 2011 VA Form 9, the Veteran requested a Board hearing; however, in a June 2011 statement, the Veteran indicated that he no longer wished to have a hearing and that he wanted his case forwarded to the Board for a decision.  As such, the hearing request is considered withdrawn.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As previously noted, in the January 2013 rating decision, the RO granted service connection for Parkinson's disease and assigned a 30 percent rating effective August 2, 2012, denied a rating in excess of 10 percent for residual scar, gunshot wound of the right arm, denied a rating in excess of 10 percent for residual scar, status post removal of metallic fragment from right calf, denied a rating in excess of 10 percent for bilateral tinnitus, denied a compensable rating for bilateral hearing loss, denied a compensable rating for hepatitis C, denied entitlement to a TDIU.  On February 7, 2013, the Veteran filed a timely notice of disagreement with respect to all adjudicative decisions of the January 2013 rating decision.  To date, the RO has not issued a Statement of the Case regarding the effective date or disability rating assigned for Parkinson's disease, the denial of a rating in excess of 10 percent for residual scar, gunshot wound, right arm, the denial of a rating in excess of 10 percent for residual scar, status post removal of metallic fragment from the right calf, the denial of a rating in excess of 10 percent for bilateral tinnitus, and the denial of a compensable rating for bilateral hearing loss.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran underwent a VA examination in September 2012 for the purpose of determining the severity of his service-connected hepatitis C.  The report of that examination indicates that the claims file was reviewed.  The examiner indicated that the Veteran suffers from near-constant and debilitating fatigue, daily nausea, and intermittent right upper quadrant pain.  A review of the VA treatment records shows that the Veteran is not receiving any treatment for his hepatitis C.  Moreover, despite complaining of fatigue related to both his hepatitis C and leukemia in January 2009 and September 2009, the fatigue was not described as debilitating, the September 2012 VA examiner determined that there were no incapacitating episodes of symptoms due to the Veteran's hepatitis C, and in a September 2009 VA PTSD examination report the Veteran reported that he spends time outside doing things, such as maintaining a little garden and cleaning the swimming pool.  At the August 2012 VA PTSD examination the Veteran indicated that he has been drawing Social Security since he got leukemia.  He indicated that there is no way he can work and that he cannot even put a screwdriver to a screw because he does not have any stamina and he shakes so bad.  He then described upcoming back surgery.  A September 2012 VA psychiatric note indicates that the Veteran reported fatigue associated with his mental health issues.  A November 2012 VA treatment record indicates that the Veteran reported being recently diagnosed with Parkinson's disease.  He stated that the tremor makes it difficult for him to hold a cup, that he tires easily, and that his back pain precludes him from doing a lot of work.  Moreover, VA treatment records dated in May 2013 and June 2013 reflect that the Veteran did not experience fatigue or nausea.  However, a VA hematology/oncology treatment also dated in June 2013 indicates that the Veteran experienced fatigue and limited ambulation, seemingly related to his ongoing chemotherapy treatment for his lung cancer.  

In light of the above, the Board finds that a remand is required in order to return the claims file to the September 2012 VA examiner to request a clarifying opinion as to whether the Veteran's near-constant and debilitating fatigue, which was found to be present on examination, is due solely to his hepatitis C.  

With respect to the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD, the Board notes that the Veteran underwent a VA examination in August 2012.  The report of that examination indicates that the Veteran is diagnosed with more than one mental disorder and that it is not possible to differentiate what symptoms are attributable to each diagnosis.  The examination report also indicates that the Veteran's mental health diagnoses result in occupational and social impairment with reduced reliability and productivity.  However, under the Remarks section of the examination report, the examiner stated that the Veteran is considered unable to obtain and sustain active or sedentary employment.  The examiner went on to state that the Veteran is able to understand and remember simple instructions during a normal workday, he can concentrate and persist on simple tasks during a normal workday, and he demonstrates the capacity to interact in limited contact to moderate contact situations involving the general public, and in limited contact situations involving work supervisors and/or coworkers.  The examiner concluded that the Veteran has the ability to adapt to a simple to moderately demanding environment.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinions of the August 2012 examiner are contradictory at best, in that the examiner finds the Veteran able to understand and remember simple instructions during a normal work day, concentrate and persist on simple tasks, and interact in limited contact with the general public and supervisors and/or coworkers, while simultaneously finding the Veteran unable to obtain and sustain active or sedentary employment.  In addition, the examiner also determined that the Veteran's mental health symptoms only result in occupational and social impairment with reduced reliability and productivity.  Therefore, a remand is required for clarification of the medical opinion regarding the severity of the Veteran's service-connected PTSD.  

Although the September 2012 VA examiner provided opinions regarding the impact of the Veteran's service connected hepatitis C, scars, and Parkinson's disease on his employability, there is no opinion as to the impact the Veteran's other service-connected disabilities have on the Veteran's employability, and there is no opinion as to the impact the service-connected disabilities have, when considered together, on the Veteran's unemployability.  Therefore, such an opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the September 2012 VA hepatitis examination.  Request that the examiner review the claims file, to specifically include the January 2009 VA treatment record and September 2009 VA examination report which indicate that the Veteran complained of fatigue related to his hepatitis C and leukemia, the September 2009 VA examination report showing that the Veteran maintains a little garden and keeps the swimming pool clean, the August 2012 VA examination report showing the Veteran's complaints of lack of stamina apparently related to his leukemia, Parkinson's disease and back problems (with no mention of his hepatitis C), the September 2012 VA treatment record showing complaints of fatigue related to mental health issues, the November 2012 VA treatment record showing complaints of fatigue related to his Parkinson's disease and back problems, the May 2013 and June 2013 VA treatment records showing no complaints of fatigue, and the June 2013 VA hematology/oncology treatment records showing complaints of fatigue and difficulty ambulating and that the Veteran was in receipt of chemotherapy.

The examiner must state whether the Veteran's near-constant and debilitating fatigue described at the September 2012 VA examination is due solely to the Veteran's hepatitis C diagnosis and not to any other diagnosed disability.  If the examiner determines that the near-constant and debilitating fatigue is due solely to the Veteran's hepatitis C, the examiner must reconcile this finding with the lack of any other symptoms of hepatitis C found in the VA treatment records, the Veteran's complaint of fatigue only twice in 2009 and his attribution of it to hepatitis C and leukemia, his attribution of his lack of stamina at the August 2012 examination and in November 2012 to his Parkinson's disease and back problems, his description of his activities taking care of a small garden and cleaning a swimming pool in September 2009, the lack of any fatigue complaints in certain VA treatment records dated in May 2013 and June 2013, the June 2013 complaints of fatigue associated with VA chemotherapy, and the VA examiner's own September 2012 finding that the Veteran did not experience any incapacitating episodes whatsoever due to fatigue or other hepatitis C symptoms.

A rationale for all opinions must be provided.

If the September 2012 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain such opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

2.  Return the claims file to the VA examiner who conducted the August 2012 PTSD examination.  Request that the examiner review the claims file, to specifically include the August 2012 VA examination report, the August 2009 opinion of the Veteran's treating psychiatrist, and all current VA treatment records.  The examiner should address the Veteran's PTSD in the context of VA's rating criteria.

The examiner must reconcile the August 2012 finding that the Veteran's PTSD causes him occupational and social impairment with reduced reliability and productivity with the finding in the Remarks section that the Veteran is considered unable to obtain and sustain active or sedentary employment.  The examiner must also further reconcile these two previous findings with his findings that the Veteran is able to understand and remember simple instructions during a normal workday, that he can concentrate and persist on simple tasks during a workday, that he can interact in limited to moderate contact with the general public and in limited contact with supervisors and coworkers, and that he can adapt to a simple to moderately demanding work environment.

A rationale for all opinions must be provided.

If the August 2012 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain such opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3.  Schedule the Veteran for a VA general medical examination in order to determine the impact the Veteran's service-connected disabilities have on the Veteran's ability to work.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand, and any additional pertinent evidence added to the record. 

The examiner should obtain a complete occupational history from the Veteran, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation. 

A rationale for all opinions must be provided.

4.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013). 

5.  Issue a Statement of the Case on the issues of entitlement to an effective date earlier than August 2, 2012 for the grant of service connection for Parkinson's disease, entitlement to an initial rating in excess of 30 percent for Parkinson's disease, entitlement to a rating in excess of 10 percent for residual scar, gunshot wound, right arm, entitlement to a rating in excess of 10 percent for residual scar, status post removal of metallic fragment from the right calf, entitlement to a rating in excess of 10 percent for bilateral tinnitus, entitlement to a compensable rating for bilateral hearing loss, and entitlement to TDIU.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on (any of) these issues, then (it) they should be returned to the Board for appellate action.

6.  After the above actions have been completed, the RO readjudicate the claims of entitlement to a compensable rating for hepatitis C, entitlement to a rating in excess of 30 percent for PTSD, and the claim of entitlement to a TDIU.  If any of the claims on appeal remains denied, the Veteran and his representative must be provided a supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


